                                                                               FILED
                       UNITED STATES DISTRICT COURT
                                                                             MAR    1 9 202f
                    EASTERN DISTRICT OF NORTH CAROLINA                 PUETER A.JdOORE, Jll; CLEAi<
                                                                           S.CU.S~Cl'GOURT E0Nc
                             WESTERN DIVISION                         BY       U\     .   '01:1' CLK



                                 NO. 5:19-MJ-1036-BO
                                 NO. 5:19-MJ-1037-BO


                                           )
                                           )
                                           )       THE UNITED STATES' NOTICE OF
 IN RE GRAND JURY SUBPOENAS                )          PROPOSED REDACTIONS
                                           )
                                           )              (UNDER SEAL)
                                           )



      Pursuant to the Court's March 9, 2021 order, the United States of America, by

and through the Acting United States Attorney for the Eastern District of North

Carolina, hereby notifies the Court of the documents that the United States proposes

redacting before they are unsealed. Contemporaneously with and as attachments to

this notice, the United States is filing redacted copies of the documents identified

below (together with any exhibits that were originally filed with each document). The

United States respectfully requests that the original, unredacted versions of these

documents remain sealed at this time.

      As indicated in the United States' motion to unseal, the State of North Carolina

has requested an opportunity to respond to the United States' proposed redactions

before the Court rules on them. The United States is serving this notice on the State,

along with the redacted versions of the documents listed below, consistent with the

certificate of service appended to this filing.




                                               1
          Case 5:19-mj-01036-M Document 70 Filed 03/19/21 Page 1 of 7
ATT. NO.              DOCUMENT                    DATE FILED        ·REASON FOR REDACTION
   1       United States' Response in             Jan. 15, 2019   P age 3 n.4 - The referenced
           Opposition to the Motion of the                        information concerns unrelated
           North Carolina Board of Elections to                   investigative activity.
           Quash Re spondent's Subpoena
                                                                  P age 12 n. 18 - The referenced
                                                                  information concerns unrelated
                                                                  investigative activity.

                                                                  Exhibit List - The referenced
                                                                  information concerns unrelated
                                                                  investigative activity.

                                                                  Gov't Ex . A - The referenced
                                                                  docu ment     concerns  u nrelated
                                                                  investigative activity.

                                                                  Gov't Ex. B - The referenced
                                                                  information is personal identifiable
                                                                  voter data.

                                                                  Gov't Ex. C - The referenced
                                                                  information is personal identifiable
                                                                  voter data.

   2       United States' Response in             Jan. 15,2019    P age 2 n.2 - The referenced
           Opposition to the Motion of the                        information concerns unrelated
           North Carolina Division of Motor                       investigative activity.
           Vehicles to Quash Respondent's
           Subpoena                                               Exhibit List - The referenced
                                                                  information concerns unrelated
                                                                  investigative activity.

                                                                  Gov't Ex. A - The referenced
                                                                  document      concerns  unrelated
                                                                  investigative activity.

                                                                  Gov't Ex. B - The referenced
                                                                  information is personal identifiable
                                                                  voter data.

                                                                  Gov't Ex. C - The referenced
                                                                  information is personal identifiable
                                                                  voter data.

                                                  2
                 Case 5:19-mj-01036-M Document 70 Filed 03/19/21 Page 2 of 7
ATT. NO.              DOCUMENT                    DATE FILED           REASON FOR REDACTION
   3       United States' Memorandum in           Feb. 11, 2019      Page 17 n.16 - The referenced
           Support of Its Motion for a Non-                          information concerns unrelated
           Disclosure Order                                          investigative activity.

   4       United States' Memorandum in               Dec. 5, 2019   Page 9 n.9 - The referenced
           Support of Its Unopposed Motion for                       document remams sealed before
           a Non-Disclosure Order                                    another court in this District.

   5       United States' Response in             Apr. 13, 2020      Page 8 n.8 -The referenced matter
           Opposition to the Media's Motion for                      remams sealed before another
           Leave to Move to Intervene                                court in this District.

                                                                     Page 9 & n.10 - The referenced
                                                                     information concerns investigative
                                                                     activity in other districts.

                                                                     Page 11 n.11 - The referenced
                                                                     document remams sealed before
                                                                     another court in this District.

   6       United States' Response in                 May 7, 2020    Page 7 n.10 - The referenced
           Opposition to the Media's Motion to                       matter remams sealed before
           Intervene                                                 another court in this District.

                                                                     Page      8 -     The     referenced
                                                                     information concerns investigative
                                                                     activity in another district.

                                                                     Page 10 n.12 - The referenced
                                                                     document remams sealed before
                                                                     another court in this District.

   7       United States' Memorandum in           May 27, 2020       Page     2 -      The   referenced
           Support of Its Unopposed Motion to                        information relates to on-gomg
           Extend a Non-Disclosure Order                             investigative activity.

                                                                     Page 9 n.9 -The referenced matter
                                                                     remams sealed before another
                                                                     court in this District.

                                                                     Page 10 -          The referenced
                                                                     information relates to on-gomg
                                                                     investigative activity.

                                                  3
                 Case 5:19-mj-01036-M Document 70 Filed 03/19/21 Page 3 of 7
ATT. NO.              DOCUMENT                   DATE FILED          REASON FOR REDACTION
                                                                   Page 11 -         The referenced
                                                                   information concerns investigative
                                                                   activity in another district.

                                                                   Page 13 n.10 - The referenced
                                                                   document remams sealed before
                                                                   another court in this District.

   8       United States' Response in             June 23, 2020    Page     8 -       The  referenced
           Opposition to the Media's Second                        information relates to on-gomg
           Motion for Leave to Intervene and                       investigative activity.
           Motion to Unseal
                                                                   Page 8 n.11 - The referenced
                                                                   matter remams sealed before
                                                                   another court in this District.

                                                                   Page     9 -       The  referenced
                                                                   information relates to on-gomg
                                                                   investigative activity.

                                                                   Page 10 -         The referenced
                                                                   information concerns investigative
                                                                   activity in another district.

                                                                   Page 12 n.12 - The referenced
                                                                   document remams sealed before
                                                                   another court in this District.

   9       United States' Memorandum in           Nov. 23, 2020    Page 5 -The referenced document
           Support of Its Second Unopposed                         remams sealed by order of the
           Motion to Extend a Non-Disclosure                       United States Court of Appeals for
           Order                                                   the Fourth Circuit. 1

                                                                   Page 10 n.9 - The referenced
                                                                   matters remain sealed before other
                                                                   courts in this District.




       1After this Court's docket and filings are unsealed, the United States anticipates
       moving to unseal certain filings in In re Capitol Broadcasting Co., Inc., Nos. 20-1651,
       20-1652 (4th Cir.). At this time, however, the United States must comply with the
       Fourth Circuit's sealing order. See id., [D.E. 28] (4th Cir. Aug. 25, 2020).
                                                 4
                 Case 5:19-mj-01036-M Document 70 Filed 03/19/21 Page 4 of 7
ATT. NO.             DOCUMENT                   DATE FILED        REASON FOR REDACTION
                                                                Pages 10-11 - The referenced
                                                                information relates to cooperators
                                                                and to on-gomg investigative
                                                                activity.

                                                                Page 16 -          The referenced
                                                                information and document remain
                                                                sealed by order of the United States
                                                                Court of Appeals for the Fourth
                                                                Circuit.

                                                                Page 21 -          The referenced
                                                                information and document remain
                                                                sealed by order of the United States
                                                                Court of Appeals for the· Fourth
                                                                Circuit.

                                                                Page 22 n.13 - The referenced
                                                                information relates to on-gomg
                                                                investigative activity.

                                                                Page 24 -         The referenced
                                                                document remains sealed by order
                                                                of the United States Court of
                                                                Appeals for the Fourth Circuit.

   10      United States' Unopposed Motion to   Feb. 23, 2021   Page 5 - The referenced document
           Lift Non-Disclosure Order                            remams sealed by order of the
                                                                United States Court of Appeals for
                                                                the Fourth Circuit.

   11      United States' Memorandum in         Feb. 26, 2021   Page 7 - The referenced document
           Support of Its Unopposed Motion to                   remams sealed by order of the
           Lift Seal and for Authority to                       United States Court of Appeals for
           Disclose Certain Grand Jury                          the Fourth Circuit.
           Material
                                                                Page     8 -      The    referenced
                                                                information remams sealed by
                                                                order of the United States Court of
                                                                Appeals for the Fourth Circuit.

                                                                Page 12 -       The referenced
                                                                document and information remain

                                                5
                 Case 5:19-mj-01036-M Document 70 Filed 03/19/21 Page 5 of 7
ATT. NO.          DOCUMENT                   DATE FILED         REASON FOR REDACTION
                                                              sealed by order of the United States
                                                              Court of Appeals for the Fourth
                                                              Circuit.

                                                              Page 13 -          The referenced
                                                              document and information remain
                                                              sealed by order of the United States
                                                              Court of Appeals for the Fourth
                                                              Circuit.

                                                              Att. 1, at 7 - The referenced matter
                                                              remains sealed before another
                                                              court in this District.

                                                              Att. 1, at 13 - The referenced
                                                              matter remains sealed before
                                                              another court in this District.

                                                              Att. 1, at 21 - The referenced
                                                              information relates to on-going
                                                              investigative activity.



           Respectfully submitted this 19th day of March, 2021.


                                          G. NORMAN ACKER, III
                                          Acting United


                                    By:

                                          Assistant United States Attorney
                                          150 Fayetteville Street, Suite 2100
                                          Raleigh, NC 27601
                                          Telephone: (919) 856-4530
                                          Facsimile: (919) 856-4821
                                          N.C. Bar Number: 42646
                                          michael.anderson 7@usdoj.gov

                                          Attorney for the United States



                                             6
             Case 5:19-mj-01036-M Document 70 Filed 03/19/21 Page 6 of 7
.   .

                                   CERTIFICATE OF SERVICE
               I do hereby certify that on this 19th day of March, 2021, I have served a copy
        of the foregoing sealed document, together with its attachments, on the parties
        below, by depositing a copy with the United States Postal Service, addressed as
        follows:

        Benjamin 0. Zellinger
        Assistant Attorney General
        North Carolina Department of Justice
        114 W. Edenton Street
        Raleigh, NC 27603
        b zellinger@ncdoj.gov

        PaulM. Cox
        Special Deputy Attorney General
        North Carolina Department of Justice
        114 W. Edenton Street
        Raleigh, NC 27603
        pcox@ncdoj.gov

        Attorneys for the North Carolina State Board of Elections
        and for the 44 County Boards of Elections in the Eastern
        District of North Carolina


                                                                1 Anderson
                                                          EL ANDERSON
                                               Assistant United States Attorney
                                               150 Fayetteville Street, Suite 2100
                                               Raleigh, NC 27601
                                               Telephone: (919) 856-4530
                                               Facsimile: (919) 856-4821
                                               N.C. Bar Number: 42646
                                               michael.anderson 7@usdoj.gov
                                               Attorney for the United States




                                                  7
                 Case 5:19-mj-01036-M Document 70 Filed 03/19/21 Page 7 of 7
